Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-13 are pending in the Claim Set filed 10/05/2020.
Applicant’s election with traverse of Group I: claims 1-8, in the reply filed on 6/21/2022 is acknowledged. However, because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, election has been treated as an election without traverse (MPEP § 818.03(a)).
Claims 9-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Herein, claims 1-8 are for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/05/2020 has been considered by the examiner and an initialed copy of the IDS is included with the mailing of this office action.

Claim Objections
Claims 2 and 3 are objected to because of the following informalities: Claim 2 recites the abbreviation: AGP. When an abbreviation is first recited in a claim an explanation of what the abbreviation stands for should be provided. The abbreviation should be expanded to recite: Alpha-1 Acid glycoprotein (AGP). See Instant Claim 10 in the Claim Set filed 10/05/2020. Claim 3 depends from claim 2. Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3 and 5-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Corrigan et al (US 20140038894).
Regarding claims 1 and 3,
Corrigan teaches hyaluronic acid (HA)-coated chitosan (CS) nanoparticles loaded with a protein (calcitonin) having anti-inflammatory properties, e.g., for the treatment of arthritis or proliferative cancers (Abstract; [0004-0011]; [0017-0018]; [0030-0031; [0046]; [0049]; [0052]; [0055-0057]; [0157], Example 16; See entire document). 
Corrigan teaches that the inventors have complexed calcitonin (Ct) in hyaluronic acid and chitosan-based polymeric nanoparticles to yield a complex with enhanced biopharmaceutical and therapeutic properties over the single agents, calcitonin and hyaluronic acid [0004]; [0096-0097], See Example 4. Particularly, Corrigan teaches disposition of calcitonin (Ct) (i.e., protein) on the particle surface [0103]. Thus, Corrigan teaches a hyaluronic acid (HA)-coated chitosan (CS) nanoparticle (HA-CS) loaded with a protein (calcitonin) having a protein (e.g., calcitonin (Ct)) adsorbed on the surface of a HA-CS nanoparticles, of which necessarily provides a corona (i.e., proteins adsorbed on the surface) on the HA-CS nanoparticles. Therefore, a protein functionalized anti-inflammatory hyaluronic acid coated chitosan nanoparticle (HA-CS NP) as claimed in Claim 1 in the Claim Set filed 10/05/2020 is anticipated by a HA-CS-protein nanoparticle as taught by Corrigan.
Also, Corrigan teaches functionalized HA-CS-protein (calcitonin) nanoparticles in the range of 177-229 nanometers ([0106], Table 4F). Therefore, the claimed range of 170-270 nanometers is anticipated by the prior art range as taught by Corrigan.





Regarding claims 5-8,
A recitation of the intended use, e.g., employed as a nano-coating in a nano drug delivering
medical device (claim 5); employed as a nano-coating in a medical device (claim 6); employed in suppressing the immunity of activated cancer cells (claim 7); and, employed in suppressing the immunity resulting from conditions selected from a group of conditions comprising of rheumatoid arthritis, stroke, hypovolemia, septic shock, sepsis, skin burns, and trauma (claim 8), of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (MPEP 2111.02 II). Since the prior art of Corrigan teaches a functionalized HA-CS-protein(calcitonin) nanoparticle that is structurally the same as a protein functionalized anti-inflammatory hyaluronic acid coated chitosan nanoparticle (HA-CS NP) as claimed in Claim 1 in the Claim Set filed 10/05/2020, the functionalized HA-CS-protein(calcitonin) nanoparticle as taught by Corrigan must be capable of performing the intended use, e.g., employed as a nano-coating in a nano drug delivering medical device (claim 5); employed as a nano-coating in a medical device (claim 6); employed in suppressing the immunity of activated cancer cells (claim 7); and, employed in suppressing the immunity resulting from conditions selected from a group of conditions comprising of rheumatoid arthritis, stroke, hypovolemia, septic shock, sepsis, skin burns, and trauma (claim 8), as a composition and its properties are inseparable.
Therefore, claims 1, 3 and 5-8 are anticipated by Corrigan.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at  
   issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating
   obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1 and 4-8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Corrigan et al (US 20140038894) in view of Fernandez et al (US 20110142890) and Tae et al (US 20120087859).
Regarding claims 1, 3 and 5-8: The teachings of Corrigan are described above.
Corrigan differs from the claims in that the document does not explicitly teach that the hyaluronic acid (HA)- chitosan (CS) protein (calcitonin) coated nanoparticles have low immunogenicity.
However, Fernandez and Tao, as a whole, cure the deficiency.
Regarding claim 4,
Fernandez teaches chitosan and hyaluronan (also called hyaluronic acid [0062]) nanoparticles (Title; Abstract; [0001]; See entire document). Fernandez teaches hyaluronic acid is a natural polymer which is present in the extracellular matrix of connective tissues as well as in the vitreous body of the ocular globe and in the synovial fluid of articular cavities and it is a biodegradable and biocompatible polymer that is not immunogenic [0006]. Fernandez teaches that the combination of chitosan and hyaluronic acid has been proposed in micro- and nanoparticulated systems with the aim of combining the mucoadhesive effect of hyaluronic acid with the absorption promoting effect of the chitosan and to improve the interaction and absorption of nanoparticles with epithelial barriers [0009].
Tae teaches that chitosan is not immunogenic [0046].
Accordingly, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use hyaluronic acid (HA) and chitosan (CS) as the polymers to provide a hyaluronic acid (HA)- chitosan (CS) protein (calcitonin) nanoparticle as taught by Corrigan because HA and CS are not immunogenic, so that nanoparticles of HA-CS would be suitable for use in a pharmaceutical composition having anti-inflammatory properties having a reasonable expectation of success in view of v and Tao, as a whole. 

Conclusions
Claims 1 and 4-8 are rejected.
Claims 2 and 3 are objected to.




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thurman Wheeler (telephone number): (571)270-1307. The examiner can normally be reached on 11:00 a.m. – 7:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571)272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.W./
/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626